255 F.2d 181
Corrine B. RANDALL et al., Appellants,v.Grace Fitzpatrick BOCKHORST, individually and as Administratrix of the Estate of John A. Bockhorst, deceased, Appellee.
No. 13888.
United States Court of Appeals District of Columbia Circuit.
Argued April 7, 1958.
Decided April 24, 1958.

Appeal from the United States District Court for the District of Columbia; David A. Pine, Judge.
See also 98 U.S.App.D.C. 77, 232 F.2d 334.
Mr. Arthur L. Willcher, Washington, D. C., with whom Mr. Nathan Rubey, Washington, D. C., was on the brief, for appellants.
Mr. James M. Earnest, Washington, D. C., with whom Mr. George R. Jacobi, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, Chief Judge, and BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
This case turns on interpretation of a certain separation agreement. We agree with the District Court that the language of this agreement may be regarded as calling for the continuance of periodic payments to the wife after the husband's death.


2
Affirmed.